Title: From Thomas Jefferson to M. Cluff, 8 September 1807
From: Jefferson, Thomas
To: Cluff, M.


                        
                            Monticello Sep. 8. 07.
                        
                        Th: Jefferson returns his thanks to mr Cluff for his plan of a floating battery. every thing which may
                            contribute to the defence of our seaport towns is worthy of attention, and every citizen who can advise what may
                            contribute effectually to that deserves well of his country. the plan recommended by mr Cluff is forwarded to the
                            Secretary of the Navy to whose department it belongs to decide upon it, & by him it will be submitted to officers of
                            skill in that line. he salutes mr Cluff with respect. 
                    